DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-11, 14-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly by Nathan et al. US 2006/0158402 A1 (hereinafter referred to as Nathan’02).

Regarding claim 1, Nathan’02 discloses a method of driving a pixel circuit (fig. 8, pixel circuit 160, par. [0107]), the pixel circuit including a light emitting device (fig. 8, OLED 161, par. [0107]), a drive transistor (fig. 8, transistor 163, par. [0107]) to provide a programmable drive current to the light emitting device, and a storage device (fig. 8, capacitor 162, par. [0107]) to store programming information, the method comprising the steps of: applying a first voltage from a first line (fig. 8, signal line VDATA, par. [0109]) to the storage device in the pixel circuit; and redirecting to a second line (fig. 8, monitor line MONITOR, par. [0109]) current from a first node (fig. 8, B3, par. [0112]) between the drive transistor and the light emitting device to discharge at least a portion of charge stored on the storage device (first operating cycle X51:node A3 is charged to Vcal, and node B3 is charged to VREF. Vcal is VB+VTM in which VB is a bias voltage, and VTM the predicted VT , par. [0128], since its gate-source voltage is stored in the storage capacitor, see fig. 8, second operating cycle X52: node A3 is storage capacitor discharges this charge, par. [0129]-[0131]).

Regarding claim 2, Nathan’02 discloses the method of claim 1, wherein said at least a portion of the charge stored on the storage device (capacitor, par. [0107]) is discharged through said drive transistor (fig. 8, capacitor 162, par. [0107]) and self-compensates (fig. 9, par. [0164]) the pixel circuit (fig. 8, pixel circuit 160, par. [0107]).

Regarding claim 3, Nathan’02 discloses the method of claim 1, further comprising the steps of: extracting, using a circuit external (fig. 9, block 173, par. [0114]) to the pixel circuit (fig. 8, pixel circuit 160, par. [0107]), a circuit parameter (threshold voltage of the driving transistor, par. [0114]) from the pixel circuit; and subsequently driving the pixel circuit using programming information that has been compensated based on at least the extracted circuit parameter (fig. 9, block 172, par. [0117]).

Regarding claim 4, Nathan’02 discloses the method of claim 3, wherein extracting the circuit parameter (threshold voltage of the driving transistor, par. [0114]) comprises reading a voltage (par. [0119) or a current of at least the drive transistor (fig. 8, transistor 163, par. [0107]) or at least the light emitting device or at least the drive transistor and the light emitting device.

Regarding claim 5, Nathan’02 discloses the method of claim 1, wherein the storage device is a capacitor (fig. 8, capacitor 162, par. [0107]) and is coupleable across a gate and a first terminal of the drive transistor (fig. 8, transistor 163, par. [0107]).

Regarding claim 6, Nathan’02 discloses the method of claim 1, where the pixel circuit (fig. 8, pixel circuit 160, par. [0107]) internally compensates for variations in a threshold voltage (fig. 9, par. [0164]) of the drive transistor (fig. 8, transistor 163, par. [0107]) by charging a second node (fig. 8, A3, par. [0112]) connected to the drive transistor to the first voltage and discharging through the drive transistor to the first node (fig. 8, B3, par. [0112]) to store a charge in the storage device (fig. 8, capacitor 162, par. [0107]) indicative of the threshold voltage of the drive transistor (fig.10, par. [0119]-[0133]).

Regarding claim 7, Nathan’02 discloses the method of claim 1, further comprising supplying a programming voltage (Vp is a programming voltage, par. [0126]) to the storage device (fig. 8, capacitor 162, par. [0107]) such that at least some of the programming voltage is used to cause the light emitting device (fig. 8, OLED 161, par. [0107]) to emit light according to the at least some of the programming voltage (fig. 9-12, par. [0127]-[0144]).

Regarding claim 8, Nathan’02 discloses the method of claim 4, wherein extracting the circuit parameter (threshold voltage of the driving transistor, par. [0114]) comprises reading a voltage or a current of at least the drive transistor (fig. 8, transistor 163, par. [0107]), wherein a voltage of a monitor line (fig. 8, monitor line MONITOR, par. [0109]) connected to a second node (fig. 8, A3, par. [0112]) connected to the drive transistor for reading the voltage or current of at least the drive transistor is held at a low enough magnitude to keep the light emitting device off (fig. 8, OLED 161, par. [0107], [0194])

Regarding claim 9, Nathan’02 discloses the method of claim 4, wherein extracting the circuit parameter (threshold voltage of the driving transistor, par. [0114]) comprises reading a voltage or a current of at least the light emitting device (fig. 8, OLED 161, par. [0107]), wherein a voltage applied to the gate of the drive transistor(fig. 8, transistor 163, par. [0107]) is held at a high enough magnitude so that the drive transistor acts as a switch enabling the reading of the voltage or current of at least the light emitting device over a monitor line (fig. 8, monitor line MONITOR, par. [0109]) connected to a second node (fig. 8, transistor 165 and monitor line node) connected to the drive transistor (fig. 9-12, par. [0127]-[0144]). 

Regarding claim 10, Nathan’02 discloses the method of claim 4, wherein extracting the circuit parameter (threshold voltage of the driving transistor, par. [0114]) comprises reading the voltage or the current of at least the drive transistor (fig. 8, transistor 163, par. [0107]) or at least the light emitting device or at least the drive transistor and the light emitting device (fig. 8, OLED 161, par. [0107]) over the second line (fig. 8, monitor line MONITOR, par. [0109]).

Regarding claim 11, Nathan’02 discloses a pixel circuit having a light emitting device (fig. 8, pixel circuit 160, par. [0107]),
 comprising: a drive transistor (fig. 8, transistor 163, par. [0107]) for providing driving current to the light emitting device (fig. 8, OLED 161, par. [0107]); a storage device (fig. 8, capacitor 162, par. [0107]) for storing programming information to cause the light emitting device to emit light according to the programming information via the drive transistor; a first transistor (fig. 8, switch transistor 164, par. [0107]) connected between the storage device and a first line (fig. 8, signal line VDATA, par. [0109]) for applying a first voltage from the first line to the storage device; and a second transistor  (fig. 8, switch transistor 165, par. [0107]) connected between a second line (fig. 8, monitor line MONITOR, par. [0109]) and a first node (fig. 8, B3, par. [0112]) between the drive transistor and the light emitting device for redirecting to the second line current from the first node for discharging at least a portion of charge stored on the storage device.

Regarding claim 14, Nathan’02 discloses the pixel circuit of claim 11, wherein the storage device comprises a capacitor (fig. 8, capacitor 162, par. [0107]) and is coupleable across a gate and a first terminal of the drive transistor (fig. 8, transistor 163, par. [0107]) and wherein said at least a portion of the charge stored on the storage device is discharged through said drive transistor and self-compensates the pixel circuit (fig. 8, pixel circuit 160, par. [0107]).

Regarding claim 15, Nathan’02 discloses the pixel circuit of claim 14, wherein a second terminal of the drive transistor (fig. 8, transistor 163, par. [0107]) is directly connected to the light emitting device (fig. 8, OLED 161, par. [0107]).

Regarding claim 16, Nathan’02 discloses the pixel circuit of claim 11, wherein the pixel internally compensates for variations in a threshold voltage of the drive transistor (fig. 8, transistor 163, par. [0107]) by charging a second node (fig. 8, A3, par. [0112]) connected to the drive transistor to the first voltage and discharging through the drive transistor to the first node to store a charge in the storage device (fig. 8, capacitor 162, par. [0107]) indicative of the threshold voltage of the drive transistor (fig. 8-12, par. [0127]-[0144]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 12-13 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nathan as applied to claim  11 above, and further in view of Nathan et al. US 20070195020 A1(hereinafter referred to as Nathan’20).

Regarding claim 12, Nathan’02 discloses the pixel circuit of claim 11, Nathan’02 disclose further comprising a third transistor connected between the pixel circuit and a monitor line for extracting a circuit parameter of the pixel circuit and storing the circuit parameter externally to the pixel circuit, wherein the pixel circuit is compensated externally to the pixel circuit for variations or aging of the pixel circuit with use of the extracted circuit parameter.
Nathan’20 discloses further comprising a third transistor (fig. 36, elm. 534, par. [0166]) connected between the pixel circuit (fig. 36, elm. 510, par. [0164]) and a monitor line (fig. 36, Data [ j+1], par. [0166]) for extracting a circuit parameter of the pixel circuit and storing the circuit parameter (clm. 16)(fig. 36, aging, par. [0065] [0162]) externally to the pixel circuit, wherein the pixel circuit is compensated externally to the pixel circuit for variations or aging of the pixel circuit with use of the extracted circuit parameter (fig. 34-36, par. [0156]-[0170]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a circuit for monitoring and extracting the change of the pixel to calibrate programming data for the pixel, as taught in Nathan’20 in modifying the apparatus of Nathan’02. The motivation would be to share data line used to program the pixel circuit and the readout line used to extract the pixel aging data without affecting the pixie circuit operation and without adding extra controlling signal, this reduces complexity of the driver, reduces the implementation cost of the external driver decreases and reduces the cost of calibration tourniquets the AMOLED. 

Regarding claim 13, Nathan’02 and Nathan’20 discloses the pixel circuit of claim 12, Nathan’20 discloses wherein the third transistor (fig. 36, elm. 534, par. [0166]) for extracting the circuit parameter (clm. 16)(fig. 36, aging, par. [0065] [0162]) is for reading a voltage or a current of at least the drive transistor (fig. 36, elm. 518, par. [0165]) (clm. 3) or at least the light emitting device (fig. 36, elm. 512, par. [0165]) or at least the drive transistor and the light emitting device (clm. 3) (fig. 34, 35, par. [0156]-[0160]).
The references are combined for the same reason already applied in the rejection of claim 12.

Regarding claim 17, Nathan’02 discloses the pixel circuit of claim 11, Nathan’02 does not disclose further comprising a fourth transistor connected between the storage device and a data line for supplying a programming voltage to the storage device such that at least some of the programming voltage is used to cause the light emitting device to emit light according to the at least some of the programming voltage.
Nathan’20 discloses further comprising a fourth transistor (fig. 27, elm. 290, par. [0133]) connected between the storage device (fig. 27, elm. 284, par. [0132]) and a data line(fig. 27, VDATA, par. [0133]) for supplying a programming voltage (gray voltage Vdata , par. [0098]) to the storage device such that at least some of the programming voltage is used to cause the light emitting device (fig. 27, elm. 282, par. [0132]) to emit light according to the at least some of the programming voltage.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a circuit for monitoring and extracting the change of the pixel to calibrate programming data for the pixel, as taught in Nathan’20 in modifying the apparatus of Nathan’02. The motivation would be to share data line used to program the pixel circuit and the readout line used to extract the pixel aging data without affecting the pixie circuit operation and without adding extra controlling signal, this reduces complexity of the driver, reduces the implementation cost of the external driver decreases and reduces the cost of calibration tourniquets the AMOLED. 

Regarding claim 18, Nathan’02 and Nathan’20 discloses the pixel circuit of claim 13,  Nathan’20 discloses wherein the third transistor (fig. 36, elm. 534, par. [0166]) for extracting the circuit parameter  (clm. 16)(fig. 36, aging, par. [0065] [0162]) is for reading a voltage or a current of at least the drive transistor (fig. 36, elm. 518, par. [0165]) (clm. 3), wherein a voltage of a monitor line (fig. 36, Data [ j+1], par. [0166]) connected to a second node (fig. 36, node between transistor 532 and 534) connected to the drive transistor for reading the voltage or current of at least the drive transistor is held at a low enough magnitude to keep the light emitting device off (fig. 36, elm. 512, par. [0165]).
The references are combined for the same reason already applied in the rejection of claim 12.

Regarding claim 19, Nathan’02 and Nathan’20 discloses the pixel circuit of claim 13,  Nathan’20 discloses wherein the third transistor (fig. 36, elm. 534, par. [0166]) for extracting the circuit parameter  (clm. 16)(fig. 36, aging, par. [0065] [0162]) is for reading a voltage or a current of at least the light emitting device (clm. 3), wherein a voltage applied to a gate of the drive transistor (fig. 36, elm. 518, par. [0165]) is held at a high enough magnitude so that the drive transistor acts as a switch enabling the reading of the voltage or current of at least the light emitting device (fig. 36, elm. 512, par. [0165]) over a monitor line (fig. 36, Data [ j+1], par. [0166]) connected to a second node (fig. 36, node between transistor 532 and 534) connected to the drive transistor (fig. 36, elm. 518, par. [0165]).
The references are combined for the same reason already applied in the rejection of claim 12.

Regarding claim 20, Nathan’02 and Nathan’20 discloses the pixel circuit of claim 13,  Nathan’20 discloses wherein the third transistor (fig. 36, elm. 534, par. [0166]) for extracting the circuit parameter (clm. 16)(fig. 36, aging, par. [0065] [0162]) is for reading the voltage or the current of at least the drive transistor (fig. 36, elm. 518, par. [0165]) or at least the light emitting device or at least the drive transistor and the light emitting device over the second line.
The references are combined for the same reason already applied in the rejection of claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2858                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2858